Citation Nr: 0901411	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted for chronic right leg neuritis, 
secondary to chrondromalacia patella of the right knee, from 
October 30, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  A rating decision dated March 
2005 from the Wilmington, Delaware, RO granted a separate 10 
percent disability evaluation for chronic right leg neuritis, 
effective October 30, 2000.  The claim was certified for 
appeal by the Wilmington RO.

In April 2006, the veteran testified before the undersigned 
at a Board hearing via videoconference.  In September 2007, 
the veteran testified before a Decision Review Officer at the 
Wilmington RO.  A transcript of each hearing is of record.

In 2006, the claim was remanded for further development.  It 
is again before the Board for appellate review.


FINDING OF FACT

Since October 30, 2000, chronic right leg neuritis has been 
productive of no more than mild incomplete paralysis of the 
external popliteal (common peroneal) nerve.


CONCLUSION OF LAW

Since October 30, 2000, chronic right leg neuritis has not 
met the criteria for an initial evaluation greater than 10 
percent.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.20, 4.124a, Diagnostic Code 8621 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The veteran claims entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
chronic right leg neuritis, secondary to chrondromalacia 
patella of the right knee.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1) (2008).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2) (2008).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Preliminarily, the veteran previously claimed entitlement to 
service connection for chronic strain of the lateral right 
foot.  That claim was denied in an October 2006 Board 
decision.  The Board will therefore only consider evidence 
relating to a neurological condition of the right foot in 
determining the appropriate rating for the matter on appeal.  
Pathology relating to the criteria for the evaluation of the 
musculoskeletal disability of the right foot will not be 
considered.

Furthermore, the veteran is separately evaluated for status 
post-trauma to the thoracolumbar spine with mild degenerative 
changes and radiating sciatic pain, and is currently 
evaluated at a 20 percent rating.  The Schedule instructs the 
evaluator to avoid pyramiding.  In other words, the 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The 
Court has stated that, "implicit within [the language of 38 
U.S.C.A. § 1155] is the concept that the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Therefore, neurological pain of the right leg 
attributed only to sciatica from the back will be discussed 
below, but will not be considered in rating neuritis caused 
by the external popliteal nerve.

Chronic right leg neuritis is evaluated pursuant to the 
criteria found in Diagnostic Code 8621 of the Rating Schedule 
which is used to evaluate neuritis of the external popliteal 
(common peroneal) nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8621.  Under Diagnostic Code 8621, a rating of 10 percent is 
warranted where the evidence shows mild incomplete paralysis 
of the external popliteal (common peroneal) nerve.  A rating 
of 20 percent is warranted for moderate incomplete paralysis.  
Id.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  
Id.

The terms "mild" and "moderate" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  The use of terminology such as "mild" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  

A review of the evidence of record shows that the veteran's 
chronic right leg neuritis is characterized as mild.

In November 2004, the veteran was afforded a VA examination 
for his right leg, foot, and ankle pain.  The veteran denied 
weakness, stiffness, swelling, heat, redness, and 
fatigability.  He described a lack of endurance and an achy 
feeling.  A physical examination showed pain on motion.  
There was also pain on palpation of the dorsal lateral right 
foot.  There was no swelling or edema present.  Bilateral 
ankle stability was described as good.  The veteran had pain 
in his right foot during heel-toe, supination, and pronation 
gait.  The examiner diagnosed foot pain, and he stated that 
he could only speculate as to whether it was due to his in-
service injury, "possibly having the nerve injured causing 
his pain.  However, [the veteran] never complained of pain 
until years after the injury . . . His pain can also be 
related to lumbar problems that he states he has."  See 
November 2004 VA examination report.

A related VA examination was performed on the same day, 
regarding the right knee and leg.  The veteran reported 
swelling and pain of the right leg, and shooting pains that 
caused the right knee to buckle.  The right leg had normal 
appearance, with no deformity, no scarring, and no visible 
atrophy.  There was normal muscle strength in the right ankle 
and toes, and the veteran was able to walk well on heels and 
toes.  The examiner diagnosed the veteran with chronic pain 
of the right leg, referred from his right knee disability.  
He noted that the right leg condition would not be expected 
to cause any significant limitation of function or motion.

In March 2005, the veteran was granted entitlement to service 
connection for chronic right leg neuritis, evaluated at a 10 
percent rating effective on October 30, 2000.  See March 2005 
rating decision.  Prior to these examinations in November 
2004, the veteran's complaints of pain were classified as 
musculoskeletal.  See June 2000 consultation report 
(diagnosing chronic right foot pain secondary to plantar 
fasciitis); September 2000 rehab medicine note (diagnosing 
chronic right foot pain with tendinitis); October 2000 knee 
x-rays (noting no significant radiographic abnormalities); 
December 2000 physical therapy discharge planning report (no 
mention of radiating pain); October 2001 VA examination 
report (diagnosing chronic lateral strain of the right foot 
unrelated to his service injury).

In December 2006, the veteran underwent an electromyogram for 
radiating pain in his right foot and leg.  The findings 
showed that the veteran had normal deep tendon reflexes, good 
strength, and normal sensations.  The nerve conduction values 
and late waves were within normal limits.  There were 
abnormal electromyographic findings in an L5 distribution on 
the right side, which were described as minimal.  The veteran 
was diagnosed with mild L5 radiculopathy of the right lower 
extremity.

In February 2007, the veteran presented at a VA medical 
center with complaints of right foot pain.  He could rise 
from a chair without using his arms and ambulate unaided with 
no apparent motor or gait abnormalities.  The physician did 
not find that the veteran's neuropathic pain was enough to 
prescribe new medication.  See February 2007 neurology 
report.

In April 2007, the veteran was afforded a VA examination for 
his spine.  He described intermittent pain shooting down his 
right leg.  A neurological examination in all major motor 
groups revealed perfect results.  There was no sensory 
deficit or atrophy.  Ankle reflexes were preserved.  The 
examiner described the veteran's sciatic pain to be very mild 
and opined that it was at least as likely as not that it was 
related to a lower back disability.  The examining physician 
classified it as mild and intermittent.

The veteran's radiating pain associated with his right knee, 
leg, and foot has mainly been associated with his back 
disability and has consistently been described as mild.  To 
qualify for a higher rating, the veteran's symptoms must 
reveal a moderate incomplete paralysis of the external 
popliteal (common peroneal) nerve.  The record does not show 
that the veteran's external popliteal symptoms have ever been 
described as anything more than mild.  Therefore, the veteran 
is not entitled to a higher initial evaluation for chronic 
right leg neuritis, secondary to chrondromalacia patella of 
the right knee.

The Board acknowledges that the veteran firmly believes that 
he is entitled to a higher evaluation for his disability, and 
his assertions have been taken into consideration.  As a lay 
person, however, he does not have the requisite training and 
expertise to render an opinion on a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Since October 30, 2000, an evaluation greater than 10 percent 
is not warranted for chronic right leg neuritis, secondary to 
chrondromalacia patella of the right knee.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


